       Case 4:19-cv-01438-MWB-KM Document 76 Filed 09/11/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE 1438,                                            No. 4:19-CV-01438

              Plaintiff,                                  (Judge Brann)

       v.                                                 (Magistrate Judge Mehalchick)

THE PENNSYLVANIA STATE
UNIVERSITY, et al.,

              Defendants.

                                          ORDER

                                   SEPTEMBER 11, 2020

       Plaintiff commenced the instant action on August 19, 2019 and it was jointly

assigned to the undersigned and to a magistrate judge. Upon designation, a

magistrate judge may “conduct hearings, including evidentiary hearings, and . . .

submit to a judge of the court proposed findings of fact and recommendations.”1

Once filed, this report and recommendation is disseminated to the parties in the

case who then have the opportunity to file written objections.2

       On July 14, 2020, Magistrate Judge Karoline Mehalchick, to whom this

matter is jointly assigned, issued a thorough report and recommendation.3

Magistrate Judge Mehalchick recommended that Plaintiff’s renewed motion for




1
    28 U.S.C. 636(b)(1)(B).
2
    28 U.S.C. 636(b)(1).
3
    The Court notes that the report and recommendation is 70 pages long. See Doc. 71.
       Case 4:19-cv-01438-MWB-KM Document 76 Filed 09/11/20 Page 2 of 3




default judgment4 be denied and that Defendants’ motion to dismiss5 be granted

without prejudice to Doe’s filing of a second amended complaint.

       No objections to the report and recommendation have been filed. For

portions of the report and recommendation to which no objection is made, the

Court should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.”6 Regardless of

whether timely objections are made by a party, the District Court may accept, not

accept, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.7

       Because I write solely for the parties, I will not restate the facts, but will

instead adopt the recitation of facts as set forth by the magistrate judge. I have

conducted a de novo review here and found no error.

       AND NOW, IT IS HEREBY ORDERED that:

       1.      Magistrate Judge Karoline Mehalchick’s July 14, 2020 Report and

               Recommendation, Doc. 71, is ADOPTED in full.

       2.      Plaintiff’s renewed motion for default judgment, Doc. 30, is

               DENIED.


4
    See Doc. 30.
5
    See Doc. 40.
6
    Fed. R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply
    Intern., Inc., 702 F. Supp. 2d 465, 469 (M.D. Pa. 2010) (citing Henderson v. Carlson, 812
    F.2d 874, 878 (3d Cir. 1987) (explaining that judges should give some review to every report
    and recommendation)).
7
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               -2-
Case 4:19-cv-01438-MWB-KM Document 76 Filed 09/11/20 Page 3 of 3




3.    Defendants’ motion to dismiss, Doc. 40, is GRANTED.

4.    Plaintiff is granted leave to amend his complaint again. Plaintiff will

      be given fourteen days from today’s date to file a second amended

      complaint. If no second amended complaint is filed, Plaintiff’s action

      will be summarily dismissed pursuant to Federal Rule of Civil

      Procedure 41(b).

5.    This matter is referred back to Magistrate Judge Mehalchick for

      further proceedings.



                                       BY THE COURT:


                                       s/ Matthew W. Brann
                                       Matthew W. Brann
                                       United States District Judge




                                 -3-
